Citation Nr: 1227822	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 2005 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A Notice of Disagreement was filed in August 2009, a Statement of the Case was issued in March 2010, and a substantive appeal (VA Form 9) was received in March 2010.  The Veteran was scheduled for a video hearing on August 2, 2010; however, he failed to appear, and no additional hearing has been requested. 

Statements in the March 2010 VA Form 9 could be construed as an application to open a claim of entitlement to service connection for a left knee disability. The Agency of Original Jurisdiction (AOJ) has not taken action in regard to the statements, and the matter is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has present right knee disability that had its onset in service.  Specifically, he reports that his right knee locks up, gives out, and bends backward at times.  The Veteran requests that he be scheduled for a medical examination.  See VA Form 9, dated March 31, 2010.   

Service treatment records from January 2006 through the Veteran's April 2006 separation examination show that the Veteran complained of knee pain and that he was diagnosed with patellofemoral syndrome.  A Physical Evaluation Board determined in May 2006 that the Veteran had bilateral knee pain that was incurred in line of duty.

The Veteran complained of having right knee pain since his military service when he was seen at a VA outpatient clinic in October 2009.  X-rays revealed a normal right knee, and no diagnosis was rendered.

Given the right knee problems exhibited in service, the diagnosis of patellofemoral syndrome at service discharge, and the service department finding that bilateral knee pain was incurred in line of duty, the Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right knee pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the nature and etiology of any right knee disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed. The examiner should respond to the following questions:

For any right knee disability found, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset during service, or is otherwise related to such period of active service.

Any opinion offered by the examiner must be accompanied by a complete rationale.  In providing the opinion, the examiner must consider and discuss the right knee symptomatology and diagnosis documented in the Veteran's service treatment records and the Veteran's reports of a continuity of symptomatology since service.  

2. Thereafter, the AMC/RO should readjudicate the claim for entitlement to service connection for a right knee disorder.  If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


